Title: To George Washington from Samuel Huntington, 16 November 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia November 16, 1780
                        
                        Your Excellency will receive herewith enclosed, the Copy of an Act of Congress of the 10th Instant,
                            respecting the Canadian Famalies residing in the State of New York; their Protection and future Support.
                        Also the Copy of an Act of Congress of the 14th Instant, by which you will be informed of the Measures
                            Congress have adopted respecting Colls Armand’s and Lee’s Corps, and the several other Subjects therein mentioned, in
                            Consequence of your Letter of the 7th Instant.
                        Your Excellency will please to note, that a Return is to be made to Congress, of the Officers of the
                            Engineering Department, including those of the Companies of the Sappers & Miners; and distinguishing such as in
                            your Judgement it will be necessary to retain in the Service. I have the Honor to be with the highest Respect your
                            Excellency’s most obedient and very humble Servant
                        
                            Sam. Huntington President
                        
                    